          Case 1:20-cv-01138-LGS Document 25
                                          24 Filed 04/20/20
                                                   04/17/20 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                             148 West 24th Street, eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com


WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                                       April 17, 2020
Via ECF                                             APPLICATION GRANTED.
The Honorable Lorna G. Schofield, U.S.D.J.
United States District Court                        The ini3al conference set for April 23, 2020, at 10:30 A.M. is
Southern District of New York                       adjourned to May 28, 2020, at 10:30 A.M. Pre-conference
40 Foley Square                                     materials are due on May 21, 2020. Plain3ﬀ shall ﬁle evidence
New York, NY 10007                                  of service on the docket once service has been completed.

                 Re:      Mera v. Milos HY, Inc. et al     Dated: April 20, 2020
                          Case No. 1:20-cv-01138                  New York, New York

Dear Judge Schofield:

       We are counsel to Plaintiff in the above-captioned matter. We write to request the Court to
adjourn the Initial Conference scheduled on April 23, 2020 at 10:30 A.M.

         On February 25, 2020, the Court ordered an Initial Conference set for April 9, 2020. On
April 1, 2020, Plaintiff requested an adjournment of the Initial Conference because Defendants
had not appeared on the docket. One day later, the Court issued an order granting adjournment of
the Initial Conference, to be set for April 23, 2020 at 10:30 A.M. instead.

       In the Order, the Court stated that “Plaintiffs shall file evidence of service on the docket
once service has been completed.” However, service has not been completed yet because of the
state-wide lockdown. Specifically, on March 7, 2020, Plaintiff sent a service request to United
Process Service, Inc., which is a well-known process server company. Unfortunately, due to the
ongoing state-wide lockdown due to COVID-19, United Process Service has not been able to
process Plaintiff’s service to Defendants yet.

        To date, Defendants have yet to appear on the docket or contact Plaintiff’s counsel. As
such, the Parties are unable to discuss a joint statement or case management plan to submit to the
Court. For the foregoing reasons, Plaintiff respectfully requests another adjournment of the Initial
Conference until Defendants have appeared on the docket. This is the second request for an
adjournment of the Initial Conference.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K Lee
C.K. Lee, Esq.

cc: all parties via ECF
